*750OPINION.
Littleton:
This proceeding raises again the question decided by the Board in Charles N. Manning, 7 B. T. A. 286. There we held that lessors, under a 99-year lease, were not entitled to deduct the unextinguished cost of a building as a loss in the year of demolition, such building being demolished to make way for a new building paid for by the lessee under the terms of the lease. In this proceed*751ing we have a lessor claiming a similar deduction on account of the demolition of buildings in 1920 by the lessee under a long-term lease, such lease providing for the demolition by the lessee and the erection of a new building. The petitioner concedes that the facts are similar but asks us to reconsider the question.
We find no reason for departing from the decision reached in Charles N. Manning, supra, and on the authority of the decision of the Board in that proceeding, the determination of the Commissioner is approved.
Reviewed by the Board.

Judgment will be entered for the respondent.